Citation Nr: 0831914	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-27 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for chronic obstructive pulmonary disease, claimed 
as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1959 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. 

In July 2008, the veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
that hearing is associated with claims filed.

Subsequent to the last adjudication by the RO, the veteran 
submitted additional evidence consisting of aftercare 
instructions for COPD patients.  See 38 C.F.R. § 20.1304 
(2007).  The Board notes that the veteran waived agency of 
original jurisdiction (AOJ) consideration of such evidence.  
Id.  Therefore, the Board may properly consider such evidence 
in rendering its decision.


FINDINGS OF FACT

1.  In a decision dated in September 1994, the RO denied 
service connection for service connection for chronic 
obstructive pulmonary disease (COPD) as secondary to 
asbestosis exposure based on the finding that there was no 
competent evidence relating any chronic respiratory 
condition, to include COPD, to asbestos exposure; the veteran 
did not perfect an appeal the September 1994 decision.

2.  Evidence added to the record since the prior final 
September 1994 rating decision is either cumulative and 
redundant of evidence of record at that time or does not 
raise a reasonable possibility of substantiating the 
veteran's claim. 




CONCLUSIONS OF LAW

1.  The September 1994 rating action that denied service 
connection for COPD as secondary to asbestos exposure is 
final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).

2.  New and material evidence has not been received to reopen 
a previously denied claim of entitlement to service 
connection for COPD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the veteran must be notified that service 
connection was previously denied and of the reason for that 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with VCAA 
notification letters in September 2004 and November 2004, 
prior to the initial unfavorable AOJ decision issued in 
December 2004.  

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in September 2004 
informed the veteran of the evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  The letter also advised the 
veteran that his claim for service connection was previously 
denied because there was no evidence of a diagnosis of COPD 
in service or a current diagnosis of asbestos-related lung 
disease.  The Board acknowledges that the letter did not 
fully notify the veteran of the reasons for the prior final 
denial; specifically, it did not address the fact that the RO 
found that he did not have a disease process related to 
asbestos.  However, on close scrutiny of the veteran's 
statements and oral testimony, it is apparent that the 
veteran has actual knowledge of the need to submit evidence 
showing that his COPD is due to his asbestos exposure or that 
he has a diagnosis of an asbestos-related disease process.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (Lack 
of prejudicial harm may be shown in three ways, to include 
actual knowledge on the part of the claimant).  Thus, the 
Board finds the omission harmless.


With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter provided proper notice as to disability 
ratings and effective dates.  The Board notes the defective 
timing of this notice, but finds no prejudice to the veteran 
of the result.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board herein concludes that the veteran has 
failed to submit new and material evidence to reopen his 
claim for service, any questions as to the assignment of a 
disability rating and effective date are rendered moot.  
Therefore, the Board finds that the veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service treatment records, VA medical records, and private 
medical records, to include those from H. Chandarana, M.D., 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claims.  

The Board observes that the veteran is in receipt of benefits 
from the Social Security Administration (SSA).  Records 
related to the veteran's application for benefits were 
requested from the SSA in March 2007; however, the SSA 
responded that an exhaustive search was made, and it is 
assumed that the folder was destroyed.  Thus, the Board finds 
that the veteran's SSA records are unavailable and that a 
remand for further attempts to obtain them would be of no 
benefit.  See Bernard; see also Sabonis v. Brown, 6 Vet. App. 
426,430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of the 
claim.  

With regard to the duty to provide a VA examination if 
necessary, such duty does not extend to claims to reopen 
until after new and material evidence has been submitted.  38 
C.F.R. § 3.159(c)(4).  Thus, in light of the above, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claim without further development 
and additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Therefore, the Board determines that the veteran will not be 
prejudiced by the Board proceeding to the merits of the 
claim. 


II. Analysis

The veteran contends that his current COPD was incurred or 
aggravated by in-service asbestos exposure.  Therefore, he 
argues that service connection is warranted for COPD.

The veteran's original service connection claim was denied in 
September 1994.  The veteran did not appeal that decision.  
The next communication from the veteran with regard to this 
claim was his August 2004 application to reopen his service 
connection claim for COPD.  Thus, the September 1994 decision 
is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed his claim to reopen in August 2004; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The Board observes that the RO did not explicitly reopen the 
veteran's claim, but appears to have done so on the basis 
that it found that the veteran's in-service occupation of a 
boiler operator was an occupation that included a high risk 
of asbestos exposure.  However, regardless of the RO 
determination in this respect, the Board is required to 
independently consider whether new and material evidence has 
been submitted prior to any consideration on the merits.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The basis of the September 1994 denial was that service 
treatment records were negative for COPD, and there were no 
current findings of a disease process related to asbestos.  
The evidence considered at that time includes service 
treatment records (STRs), private treatment records that 
documented a current diagnosis of COPD, and the report of a 
May 1994 VA examination, which noted the veteran's history of 
asbestos exposure and a current diagnosis of COPD.  Notably, 
as discussed above, there was no evidence linking the 
veteran's respiratory disability, COPD, to his in-service 
exposure to asbestos.  

Since the final September 1994 rating decision, additional 
evidence consisting of VA treatment records and private 
treatment records from several sources, dated between April 
1999 and February 2006, have been associated with the record.  
Additionally, the veteran submitted general aftercare 
instructions he was apparently given after being seen for 
COPD emergency treatment.  The Board determines that this 
evidence is not entirely cumulative and redundant of evidence 
of record as of September 1994, but does find that it does 
not raise a reasonable possibility of substantiating the 
veteran's claim. 

Initially, the Board observes that insofar as any additional 
evidence submitted only reflects that the veteran has a 
current diagnosis of COPD, to include treatment records and 
the aftercare instructions, the evidence is not new or 
material.  The veteran's diagnosis of COPD was of record and 
acknowledged in the September 1994 rating decision. 

Asbestos exposure was noted in March 2000 and December 2002 
private treatment records and in August 2003 and August 2004 
VA treatment records as part of the veteran's medical 
history, but there is no reference in any treatment record to 
a known asbestos-related disease or an opinion that relates 
the veteran's current COPD to his in-service asbestos 
exposure or his military service generally.  

The Board observes that, in December 2004, the veteran 
apparently requested an opinion from a treating physician as 
to whether his current COPD was related to his military 
service.  The relevant treatment record indicates that the 
veteran was wondering if his pneumonia on ship in service 
caused his present COPD, and then states that the veteran 
smoked, but recovered from pneumonia.  An actual opinion is 
not clearly stated, but the overall tenor of the statement is 
negative in that the physician implied that, since the 
veteran recovered from his claimed pneumonia, it was not 
related to his COPD.  This evidence is new as it addresses 
the question of etiology, but it is not material because a 
statement implying a negative relationship does not raise a 
reasonable possibility of substantiating the veteran's claim.  

Finally, with regard to the veteran's service as a boiler 
operator, the Board notes that this fact was stated in the 
September 1994 rating decision.  The Board is aware that, in 
December 2005, VA Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C (Manual), was 
amended to provide information concerning claims for service 
connection for disabilities resulting from asbestos exposure, 
to include advising that common materials that may contain 
asbestos are steam pipes for heating units and boilers, 
ceiling tiles, roofing shingles, wallboard, fire-proofing 
materials, and thermal insulation.  Manual at Subsection (a).  
However, the Board observes that the veteran's exposure to 
asbestos was not doubted by the September 1994 rating 
decision and consideration of this fact was inherent in the 
RO's determination that the veteran did not have a disease 
related to asbestos.  Thus, any evidence establishing his 
exposure to asbestos in service would not be new, even if 
material.
 
The Board has considered the veteran's own statements 
regarding his claimed in-service etiology of his COPD.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between the veteran's COPD and 
service, there is no basis upon which to reopen his claim.  
Moreover, the veteran's assertions are essentially a 
repetition of the arguments he made in 1994 and are therefore 
not "new."
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim to reopen a claim of entitlement 
to service connection for COPD as a result of in-service 
asbestos exposure.  Therefore, his claim must be denied.


ORDER

New and material evidence not having been received, the claim 
to reopen a claim of entitlement to service connection for 
COPD, claimed as secondary to in-service asbestos exposure, 
is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


